Case: 1:18-cv-00319-MRB-SKB Doc #: 27 Filed: 06/01/20 Page: 1 of 2 PAGEID #: 1349




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Robert Burton Cook,

       Plaintiff,

               v.                                         Case No. 1:18cv319

Commissioner of Social Security,                          Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on May 15, 2020 (Doc. 26).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 26) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 26) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Plaintiff counsel’s motion for an additional fee award (Doc. 24) is construed as arising

under both 42 U.S.C. §§406(b) and 1383(d) and is GRANTED in part. Pursuant to

the express terms of the Fee Agreement and the authority cited in the R&R, Plaintiff’s

counsel is awarded the additional attorney’s fee of $3,962.50, which represents a total

award of $7,862.50 for the 21.25 hours of work he performed in this Court less an offset




                                              1
Case: 1:18-cv-00319-MRB-SKB Doc #: 27 Filed: 06/01/20 Page: 2 of 2 PAGEID #: 1350




for the EAJA fee award that counsel previously received.

      IT IS SO ORDERED.


                                                 /s/ Michael R. Barrett
                                              Michael R. Barrett, Judge
                                              United States District Court




                                          2
